               Case 1:19-cv-01903-RA-KHP Document 56
                                                  55 Filed 02/18/21 Page 1 of 2




                                                                      02/18/2021
Jennifer E. Sherven, Esq.
JSherven@kdvlaw.com

Taylor M. Ferris, Esq.
TFerris@kdvlaw.com

                                                       February 18, 2021
                                                              Counsel for Plaintiff shall advise the Court within
       VIA ECF                                                90 days as to the status of appointment of an
       The Honorable Katharine H. Parker                      executor for the estate.
       United States District Court
       Southern District of New York
       40 Foley Square
       New York, New York 10007
                                                                                                         02/18/2021
                         Re:   Nachshen v. 53-55 West 21st Owner LLC., et al., 19-cv-01903(RA)(KHP)

       Dear Judge Parker:

              This letter is being jointly submitted to respectfully respond to the Court’s February 12,
       2021 Order directing the Parties to notify the Court whether they would like to proceed with the
       settlement conference scheduled for February 22, 2021, or whether they would like to adjourn the
       conference sine die until a representative for Plaintiff’s estate is appointed. See Dkt. No. 54. Given
       the unfortunate circumstances, the Parties jointly request that the settlement conference be
       adjourned sine die.

               Additionally, Defendants, 53-55 West 21st Owner LLC and New Lounge 4323, LLC
       (“Defendants”), note that in the event Plaintiff’s counsel locates a representative for Plaintiff’s
       estate and notifies the Court of their intention to continue litigation of these claims, Defendants
       will evaluate at that time whether to move for Plaintiff’s complaint to be dismissed in its entirety.
       The basis for Defendants’ potential application is set forth herein. In his Complaint, Plaintiff
       alleges that the property at issue violates Title III of the Americans with Disabilities Act, 42 U.S.C.
       § 12181, et seq. (“Title III”), the New York State Human Rights Law, Executive Law § 296 et seq.
       (“NYSHRL”), the New York City Human Rights Law, NYC Administrative Code § 8-107 et seq.
       (“NYCHRL”), the New York Civil Rights Law (“NYCRL”), and New York common law
       negligence. On February 1, 2021, Plaintiff’s counsel filed a suggestion of death notice requesting
       a stay of this action and for Plaintiff’s counsel to submit a status letter to the Court by April 30,
       2021 concerning the appointment of a representative of Plaintiff’s estate, which the Court granted.
       See Dkt. Nos. 52 and 53. However, pursuant to Rule 25(a) of the Federal Rules of Civil Procedure,
       Plaintiff’s Title III claims must be dismissed as moot, as there can be no adequate representative
       to replace Plaintiff. Indeed, it is well settled that claims under Title III do not survive a plaintiff’s
       death. To establish standing for injunctive relief under the Title III, plaintiffs must not only allege
       a past injury, but also the risk of a future injury. See City of Los Angeles v. Lyons, 461 U.S. 95
       (1983). Where a plaintiff cannot show future injury, there is no standing and thus Title III claims
          Case 1:19-cv-01903-RA-KHP Document 56
                                             55 Filed 02/18/21 Page 2 of 2

Hon. Katharine H. Parker
February 18, 2021
Page 2 of 2

seeking an injunction must be dismissed. Id. Applying the Lyons standard, courts have found that
Title III claims seeking injunctive relief do not survive plaintiff’s death. See Kahn v. NYU Medical
Center, 2007 WL 2000072 (S.D.N.Y. July 10, 2007) citing Plumley v. Landmark Chevrolet, Inc.,
122 F.3d 308, 312 (5th Cir. 1997). Furthermore, as Plaintiff’s claims under Title III are moot, and
no federal claims remain, Defendants will also evaluate an application seeking that the Court
decline to extend supplemental jurisdiction and dismiss Plaintiff’s claims alleging violations of the
NYSHRL, the NYCHRL, the NYCRL, and New York common law.

       We thank the Court for its time and consideration of this joint request that the settlement
conference be adjourned sine die.

Respectfully submitted,


 _________________________                         ____/s/_____________________
 Jennifer E. Sherven                               Michael Lowe
 Taylor M. Ferris                                  LIPSKY BRESKY & LOWE LLP
 KAUFMAN DOLOWICH VOLUCK, LLP                      Attorneys for Defendant 53-55 West 21st
 Attorneys for Defendant New Lounge 4324,          Street Owner LLC
 LLC                                               585 Stewart Avenue, Suite 306
 135 Crossways Park Drive, Suite 201               Garden City, New York 11530
 Woodbury, New York 11797

____/s/_____________________
Glen Parker
PARKER HANSKI LLC
Attorneys for Plaintiff
40 Worth Street, 10th Floor
New York, New York 10013
CC:       All Counsel via ECF
4815-4090-6717, v. 1
